Name: Commission Regulation (EEC) No 452/79 of 7 March 1979 opening a standing invitation to tender for the purpose of determining premiums for white sugar for feeding to bees
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 57/ 18 Official Journal of the European Communities 8 . 3 . 79 COMMISSION REGULATION (EEC) No 452/79 of 7 March 1979 opening a standing invitation to tender for the purpose of determining premiums for white sugar for feeding to bees Whereas the principles and detailed rules foY fixing denaturing premiums are laid down in Regulation (EEC) No 2049/69 and in Commission Regulation (EEC) No 100/72 of 14 January 1972 laying down detailed rules on the denaturing of sugar for animal feed (5 ), as last amended by Regulation (EEC) No 2847/72 (6) ; Whereas experience has shown that the most suitable methods should be sought to ensure that denatured sugar is used for the purpose intended ; whereas this aim can be achieved by increasing the responsibility of the person entitled to the denaturing premium, by means of a provision making him liable to repay the premiums already received ; whereas the control measures to be taken by the Member States should be reinforced and provision should be made for coopera ­ tion between the bodies responsible for supervising intra-Community trade in denatured sugar ; Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1396/78 (2 ), and in particular Article 9 (6) thereof, Having regard to Council Regulation (EEC) No 2049/69 of 17 October 1969 laying down general rules on the denaturing of sugar for animal feed (3 ), as last amended by Regulation (EEC) No 1640/73 (4 ), and in particular Article 4 (3) thereof, Whereas Article 9 (2) of Regulation (EEC) No 3330/74 allows denaturing premiums to be granted for sugar rendered unfit for human consumption ; whereas Article 2 of Council Regulation (EEC) No 2049/69 provides that denaturing premiums shall be fixed, for example by invitation to tender, only if total sugar surpluses available for denaturing in the Community and the economic aspects of the proposed denaturing operation justify this ; Whereas the supply and demand situation for the sugar year 1978 /79 permits of a certain amount of white sugar being made available for denaturing ; whereas, in beekeeping, sugar is the only feedingstuff for which there is no substitute ; whereas, therefore , a certain quantity of the denatured sugar could be used for feeding to bees ; Whereas an invitation to tender ensures equality of access and treatment to all interested persons in the Community ; whereas this would accordingly seem to be the most appropriate procedure for determining the denaturing premiums, which reflect closely the market situation ; Whereas a minimum quantity and a maximum quan ­ tity per partial invitation to tender should be laid down , and in order to encourage as many persons to tender as possible , tenderers should be limited to one tender for each partial invitation ; HAS ADOPTED THIS REGULATION : Article 1 1 . A standing invitation to tender is hereby issued to determine premiums for denaturing white sugar for animal feed . During the period of validity of the standing invitation , partial invitations to tender shall be issued . 2 . The white sugar in respect of which a denaturing premium is awarded as a result of an invitation to tender provided for in paragraph 1 shall be used for the feeding of bees . It shall be denatured by one of the processes set out in II (3) of the Annex to Regula ­ tion (EEC) No 100/72 . 3 . Save in case of force majeure, sugar so denatured must be used for the purpose laid down in paragraph 2 by 31 March 1980 at the latest .(') OJ No L 359, 31 . 12 . 1974, p. 1 . (J ) OJ No L 170 , 27 . 6 . 1978 , p . 1 . (3 ) OJ No L 263, 21 . 10 . 1969 , p . 1 . (5 ) OJ No L 12, 15 . 1 . 1972, p . 15 . (&lt;&gt;) OJ No L 299, 31 . 12. 1972, p . 4.(&lt;) OJ No L 165, 22 . 6 . 1973, p. 6 . 8 . 3 . 79 Official Journal of the European Communities No L 57/ 19 (a) be made in respect of at least 10 tonnes but not more than 1 000 tonnes of white sugar ; (b) state the amount of the tendering security to be lodged at least in respect of the quantity of sugar referred to in the tender, expressed in the currency of the Member State where the tender is submitted ; (c) include a declaration by the tenderer in which he undertakes, if awarded a denaturing premium, to put the denatured sugar to the use specified in Article 1 (2). Article 7 By way of derogation from Article 16 ( 1 ) of Regulation (EEC) No 100/72, denaturing premium certificates issued pursuant to an award made under this invita ­ tion to tender shall be valid until 31 December 1979 . 4 . The sugar in respect of which a denaturing premium certificate has been issued pursuant to an award made under a partial invitation to tender may be denatured only in the Member State which issued the certificate . 5 . Member States shall take all necessary measures to ensure that the denatured sugar is used for the intended purpose . If it is found that the undertaking provided for in Article 6 has not been complied with the Member State which paid the premium shall require the person who was entitled to the premium to repay it . Article 2 1 . The partial invitations issued during the period of validity of the standing invitation shall be organ ­ ized in accordance with Regulations (EEC) No 2049/69 and (EEC) No 100/72 and the following pro ­ visions . 2 . The standing invitation to tender shall remain open until a date to be determined later. Article 3 1 . The period during which tenders for the first partial invitation may be submitted shall begin on the day on which the notice of invitation to tender is published in the Official Journal of the European Communities and shall expire on Wednesday, 21 March 1979 at 9.30 a.m . 2 . By way of derogation from Article 3 (4) (b) of Regulation (EEC) No 100/72, the period during which tenders for the fourth partial invitation and those following may be submitted shall expire at 9.30 a.m . on the first Wednesday of the month immediately following the expiry of the preceding period . Article 4 The closing times specified in Article 3 of this Regula ­ tion and in Article 16 (2) of Regulation (EEC) No 100/72 shall be regarded as : (a) brought forward by one hour in the United Kingdom and in Ireland during the period in which summer time does not apply in those Member States ; (b) extended by one hour in the other Member States during any period in which summer time does apply there . Article 5 No tenderer may submit more than one tender per invitation to tender. Article 6 To be valid a tender must fulfil the requirements laid down in Article 4 of Regulation (EEC) No 100/72 and must : Article 8 By way of derogation from Article 25 of Regulation (EEC) No 100/72, the following provisions shall apply to the dispatch of denatured white ' sugar from one Member State to another : 1 . Before denatured sugar is dispatched, a denaturing certificate issued by the agency referred to in Article 19 of Regulation (EEC) No 100/72 shall be submitted to the customs office of departure. This certificate shall be numbered and shall show at least the following : (a) the date and place of denaturing : (b) that the sugar has been denatured in accor ­ dance with II (3) of the Annex to Regulation (EEC) No 100/72 and is to be used for the feeding of bees ; (c) the number and type of package, together with any distinguishing marks or numbers ; (d) the gross and net weights of the sugar ; (e) references to Regulation (EEC) No 100/77 and to this Regulation ; (f) the address of the agency which pays the dena ­ turing premium. This certificate shall be kept by the customs office of departure. 2 . The box 'Description of goods' on the document certifying the Community nature of the sugar shall contain one of the following entries : 'Denatured sugar intended for feeding to bees, Regulation (EEC) No 452/79 ' ; 'Sucre dÃ ©naturÃ © destinÃ © Ã 1 alimentation des abei ­ lles, rÃ ¨glement (CEE) n0 452/79' ; No L 57/20 Official Journal of the European Communities 8 . 3 . 79 'Denaturierter Zucker, der zur BienenfÃ ¼tterung bestimmt ist, Verordnung (EWG) Nr . 452/79 ' ; 'Zucchero denaturato destinato all'alimentazione delle api , regolamento (CEE) n . 452/79 ' ; 'Gedenatureerde suiker bestemd voor de voeding van bijen , Verordening (EEG) nr. 452/79' ; 'Denatureret sukker bestemt til foder for bier, forordning (EÃF) nr. 452/79 '. 4 . The Member State of destination shall take all necessary steps to ensure that, by 31 March 1980 at the latest, the denatured sugar has been used for the purpose specified in Article 1 (2). It shall immediately report to the agency referred to in paragraph 1 (f) every case in which this condition has not been complied with . On receipt of this information the Member State which paid the premium shall require the person who was entitled thereto to return it . Article 9 This Regulation shall enter into force on 8 March 1979 . The document shall also include the information referred to in point (f) of paragraph 1 . 3 . If Community Community transit document is replaced by a new one, the box 'Description of goods' of the latter shall contain all the informa ­ tion contained in the corresponding box of the former. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 March 1979 . For the Commission Finn GUNDELACH Vice-President